DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
The instant application has a lengthy prosecution history and the examiner encourages the applicant to have an interview (telephonic or personal) with the examiner prior to filing a response to the instant office action.  Also, prior to the interview the examiner encourages the applicant to present multiple possible claim amendments, so as to enable the examiner to identify claim amendments that will advance prosecution in a meaningful manner.
Continued Examination Under 37 CFR 1.114
The present application is being examined under the pre-AIA  first to invent provisions. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/08/2021 has been entered.
Response to Arguments/Amendments
Examiner fully addresses below all arguments below.
Claim Rejections - 35 USC § 103
Summary of Arguments:
Regarding claims 1, 5, 10, 14 and 20 Applicant argues that: 
Examiner fails to consider all the claimed limitations of the pending claim 1. 
130 is generated by the encoding module 110 while the compressed encoded alpha channel data 140 is generated by the encoding module 110 and the compression module 115. In other words, the two pieces in the compressed image representation 120 are treated in different manners according to Christensen. It should be noted that the terms "encoding" and "compression" are two different concepts used in video/image encoding in which compression is a sub-operation of an encoding operation as depicted in Fig. 1 above. Therefore, Applicant respectfully disagrees with the Examiner's attempt of reading the step of compressing the encoded alpha channel data by the compression module 115 on the step of encoding the transparency data of the first image.
Second, Christensen does not teach or suggest that the encoded color data 130 is generated by the encoding module 110 while the compressed encoded alpha channel data 140 are stream data. Nor does Christensen teach that the compressed image representation 120 is a stream data segment. Actually, the term "stream" does not appear in Christensen at all, which is no surprise because Christensen is directed to a method of separately encoding the color data of a still image from the alpha channel data of the image so as to compress the encoded alpha channel data. In contrast, the term "stream data" is a concept used in video streaming that processes a sequence of image frames.
Examiner fails to show a reasonable motivation to modify or combine Christensen and Sherry to arrive at the claimed invention.
It is improper, in determining whether a person of ordinary skill would have been led to a particular combination of references, simply to "[use] that which the inventor taught against its teacher." In re Lee, 277 F.3d at 1343, citing W.L. Gore & Assocs. v. Garlock, Inc., 721 F.2d 1540, 1553 (Fed. Cir. 1983). Using an applicant's disclosure as a blueprint to reconstruct the claimed 

Examiner’s Response: 
Examiner respectfully disagrees. Regarding claims 1, 5, 10, 14 and 20, Examiner contends:
It is well known that encoding video/image/data involves compressing the video/image/data into one of smaller size. Indeed, the terms “encoding” and “compression” commonly used interchangeably in the art (e.g. The color data may be encoded separately from the alpha channel data, e.g. by using existing compression schemes, such as that employed in the Joint Photographic Experts Group (JPEG) format, and may be included in the compressed image representation- ¶0015, Christensen... the camera 118 includes one or more encoders 842 configured to compress/encode raw or processed image data (e.g., raw image data captured by the image sensor 816- ¶0108, Sherry Eden [US 20180157915 A1] hereafter the secondary reference). Ultimately, the fact is the two separate encoded/compressed image data (i.e. encoded color data 130 and encoded alpha channel data 135) are combined into a single data structure (i.e. a compressed image representation 120- fig. 1, Christensen). Examiner admitted that the two pieces in the compressed image representation 120 are not explicitly treated the same manner in Christensen (i.e. see page 4, line 16 in Final Office action mailed 08/26/2021). However, the secondary reference shows that a single compression/encoding scheme can be used for both pieces of data. The Applicant is arguing the primary reference in the vacuum of the secondary reference.  In response to applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of 
The applicant stated the term "stream data" is a concept used in video streaming that processes a sequence of image frames without elaborating on how “stream data” materially differs from the primary reference. The Examiner can only surmise that the applicant is alleging that the “stream data” is a “sequence of image frames”. However, applicant further claims that encoding a single image (i.e. RGB data of the first image/transparency data of the first image) produces a “stream data” (i.e. first stream data/second stream data). It would be contradictory, within the context of the claim, for the “stream data” to be more than the result of encoding a single image (i.e. an encoded single image). The interpretation of the Examiner is fair and consistent with the construction of the claim. In response to applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., stream data is a concept used in video streaming that processes a sequence of image frames) is not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Eric with the teachings of Sherry to improve performance, reduce utility cost, increase safety, etc.(Sherry- ¶0048).
Accordingly, Examiner maintains all rejections from the previous Office Action.

Allowable Subject Matter 
Claims 8, 9, 16, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397. The examiner can normally be reached 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488